Case 1:15-cr-00410-LAK Document 154 Filed 06/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

= : ORDER

 

LATISHA GAYMON, _ : 1:15 Gr. 216 (pax

Defendant.

IT IS HEREY ORDERED that, as stipulated and agreed by
all parties during the telephone conference held on June 24,
2020, the period of Latisha Gaymon’s supervised release is
extended to October 1, 2020.

Dated: New York, New York
June g 2020

Un Akh

Hon. Lewis A. Reali
UNITED STATES DISTRICT JUDGE

 
